Exhibit 10.1

 



EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of October
30, 2015, by and between Perceptron, Inc. (“Company”) and Comerica Bank
(“Bank”).

 

RECITALS:

 

A.            Company and Bank entered into an Amended and Restated Credit
Agreement dated as of November 16, 2010, as amended (“Agreement”).

 

B.             Company and Bank desire to amend the Agreement as hereinafter set
forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.              The following definitions set forth in Section 1 of the
Agreement are amended to read as follows:

 

“Advance Formula Agreement” shall mean that certain Advance Formula Agreement
dated as of October 30, 2015 executed by Company for the benefit of Bank, as may
be amended, restated, supplemented or replaced from time to time.

 

“Base Tangible Net Worth” shall mean Twenty Nine Million Dollars ($29,000,000).

 

“Revolving Credit Note”, “Note” or “Master Revolving Note” shall mean the Note
described in Section 2.1 hereof made by Company to Bank in the form annexed to
this Agreement as Exhibit “A”, as may be amended, restated, supplemented, or
replaced from time to time.

 

2.             The following definition is added to Section 1 of the Agreement
to read in its entirety as follows:

 

“Foreign Subsidiary” shall mean any subsidiary other than a Domestic Subsidiary,
and “Foreign Subsidiaries” shall mean any or all of them.

 

3.             The definition of “Revolving Credit Maturity Date” set forth in
Section 1 of the Agreement is deleted.

 

4.             Section 2 of the Agreement is amended to read as follows:

 

“2. THE INDEBTEDNESS: Revolving Credit

 

2.1 Subject to the terms and conditions of this Agreement and the Revolving
Credit Note, Bank may, in its sole discretion, make Advances to Company at any
time and from time to time not to exceed Ten Million Dollars ($10,000,000) in
aggregate principal amount at any one time outstanding; provided that the
aggregate outstanding amount of Advances plus the Foreign Exchange Reserve shall
never exceed the lesser of (a) Ten Million Dollars ($10,000,000) or (b) the
borrowing formula under the Advance Formula Agreement. All of the Advances under
this Section 2 shall be evidenced by the Revolving Credit Note under which
Advances, repayments and readvances may be made, subject to the terms and
conditions of this Agreement, the Revolving Credit Note and the Advance Formula
Agreement.

 



  

 

 

2.2 The Revolving Credit Note shall be payable ON DEMAND, and each Advance from
time to time outstanding thereunder shall bear interest as provided in the
Revolving Credit Note.

 

2.3 Company may request an Advance under this Section 2 upon the delivery to
Bank of a request for advance as provided in the Revolving Credit Note, subject
to the following:

 

(a) the principal amount of such Advance, plus the sum of the amount of all
other outstanding Advances under this Section 2 and the Foreign Exchange Reserve
shall not exceed Ten Million Dollars ($10,000,000); and

 

(b) a request for an Advance, once delivered to Bank, shall not be revocable by
Company.

 

2.4 Company may prepay all or part of the outstanding balance of the Advance(s)
as provided in, and subject to the terms of, the Revolving Credit Note.

 

2.5 [Reserved].

 

2.6 [Reserved].

 

2.7 [Reserved].

 

2.8 Proceeds of Advances under the Revolving Credit Note shall be used solely
for working capital purposes and for Capital Expenditures.”

 

5.             Section 7.1(g) of the Agreement is amended to read as follows:

 

“(g) upon Company’s request for any Advance, and within thirty (30) days after
and as of the end of each month thereafter until no unpaid Advances shall be
outstanding, agings of Company’s accounts receivable and accounts payable, an
inventory report, and a borrowing base report of Company as of such time, each
in form satisfactory to Bank, certified by a duly authorized officer of
Company.”

 

6.             Section 8.8 of the Agreement is amended to read as follows:

 

“8.8 Declare or pay any dividends or make any other distribution upon its stock
except (a) dividends payable solely in the stock of Company, (b) dividends and
distributions by any of Company’s Subsidiaries to Company and (c) dividends and
distributions by any Foreign Subsidiaries to its parent.”

 



 2 

 

 

7.             Section 8.11 of the Agreement is amended to read as follows:

 

“8.11 Make or allow to remain outstanding any investment (whether such
investment shall be of the character of investment in shares of stock, evidence
of indebtedness or other securities or otherwise) in, or any loans or advances
or extensions of credit to, any person, firm, corporation or other entity or
association, except:

 

(a) investments of surplus cash in cash equivalents and short term investments;

 

(b) sales on open account and in the ordinary course of business;

 

(c) deposits made in the ordinary course of business in order to obtain goods or
services;

 

(d) Company’s investments in its Subsidiaries existing as of October 29, 2015
and additional tangible investments (cash and real property) in an amount not
exceeding $1,000,000 in the aggregate at any time; and

 

(e) a Foreign Subsidiary’s investments in other Foreign Subsidiaries.”

 

8.             Exhibit A to the Agreement is deleted and replaced with attached
Exhibit A.

 

9.             Schedules 6.3, 6.9, 6.10 and 8.13 to the Agreement are replaced
with attached Schedules 6.3, 6.9, 6.10 and 8.13.

 

10.           Company hereby represents and warrants that, after giving effect
to the amendments contained herein, (a) execution, delivery and performance of
this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Company’s Articles
of Incorporation or Bylaws, and do not require the consent or approval of any
governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the continuing
representations and warranties of Company set forth in Sections 6.1 through 6.5
and 6.7 through 6.12 of the Agreement are true and correct on and as of the date
hereof with the same force and effect as made on and as of the date hereof; (c)
the continuing representations and warranties of Company set forth in Section
6.6 of the Agreement are true and correct as of the date hereof with respect to
the most recent financial statements furnished to the Bank by Company in
accordance with Section 7.1 of the Agreement; and (d) no Event of Default (as
defined in the Agreement) or condition or event which, with the giving of notice
or the running of time, or both, would constitute an Event of Default under the
Agreement, as hereby amended, has occurred and is continuing as of the date
hereof.

 



 3 

 

 

11.           Except as expressly provided herein, all of the terms and
conditions of the Agreement remain unchanged and in full force and effect.

 

12.           This Amendment shall be effective upon (a) execution of this
Amendment by Company and the Bank, (b) execution by the Guarantor of the
attached Acknowledgment of Guarantor, (c) execution and delivery by Company to
Bank of a Revolving Credit Note in form satisfactory to Bank, (d) execution by
Company and Bank of an Advance Formula Agreement, in form and substance
satisfactory to Bank, (e) execution and delivery to Bank by Perceptron Software
Technology, Inc. and Coord3 Global, LLC of a Guaranty in form and substance
satisfactory to Bank, and (f) execution by Perceptron Software Technology, Inc.
and Coord3 Global, LLC of Security Agreements in favor of Bank and in form and
substance satisfactory to Bank.

 

13.           Company shall reimburse Bank for all costs and expenses, including
attorneys’ fees, incurred by Bank in connection with the preparation of this
Amendment and the documents, instruments and agreements executed in connection
herewith.

 

14.           This Amendment may be executed in counterparts.

 

 

[Remainder of Page Intentionally Left Blank]



 4 

 

 

IN WITNESS the due execution hereof as of the day and year first above written.

 



COMERICA BANK   PERCEPTRON, INC.                                       By: /s/
Robert A. Rosati   By: /s/ David L. Watza     Robert A. Rosati     David L.
Watza           Its: Vice President   Its: Senior Vice President, Finance      
    and Chief Financial Officer  

 

 

 

 

 

 



[Signature Page to Eighth Amendment to Credit Agreement (7139144)]





  

 

 

 

ACKNOWLEDGMENT OF GUARANTOR

 

The undersigned guarantor acknowledges and agrees to the foregoing Eighth
Amendment to Credit Agreement and confirms that the Guaranty dated October 24,
2002, executed and delivered by the undersigned to the Bank, as amended, remains
in full force and effect in accordance with its terms.

 

October 30, 2015

 

  PERCEPTRON GLOBAL, INC.               By:  /s/ David L. Watza         Name:
David L. Watza         Its: Senior Vice President, Finance,     Chief Financial
Officer, Treasurer and Secretary

 

  

 



 

 

 

 



[Acknowledgment of Guarantor (7139144)]





  

